      Case 2:20-cv-00980-WBV-DPC Document 16 Filed 04/03/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

AHMED BAQER ET AL                                                  CIVIL ACTION

VERSUS                                                             NO. 20-980

ST. TAMMANY PARISH GOVERNMENT ET AL.                               SECTION “D” (2)

                                           ORDER

       Plaintiffs’ motion for expedited hearing, Record Doc. No. 14, of their motion for

preliminary injunction is GRANTED as follows. Because of the circumstances presented by

the Covid-19 situation, the motion will be heard BY TELEPHONE RECORDED

REMOTELY on the court’s electronic recording system on April 7, 2020, at 10:00 a.m.

Although defendants have not yet made an appearance, the court has been advised by

plaintiff’s counsel that defendants will probably be represented by counsel who ordinarily

represents the St. Tammany Parish Sheriff and his deputies in these matters, Chadwick

Collings of the Milling firm. Counsel for both sides must as soon as possible provide my

office by e-file response to this order with the names and telephone numbers of all whom

they wish to participate. IT staff of our Clerk of Court will contact all participants, including

myself and my law clerk, by telephone shortly before 10:00 a.m. on April 7th and make

arrangements to record and monitor the conference call to insure that it is recorded.

       Counsel are hereby instructed that, although this matter has been automatically

referred to a United States Magistrate Judge pursuant to Local Rule 73.2(A), a magistrate

judge has no authority to determine a motion for preliminary injunction, unless all parties

consent in writing to proceed before a United States Magistrate Judge. 28 U.S.C. §
     Case 2:20-cv-00980-WBV-DPC Document 16 Filed 04/03/20 Page 2 of 2




636(b)(1)(A) and (c). Accordingly, counsel are directed to confer with each other before the

conference and advise the court whether or not all parties consent.

                                                       3rd
                    New Orleans, Louisiana, this _________ day of April, 2020.



                                                 JOSEPH C. WILKINSON, JR.
                                             UNITED STATES MAGISTRATE JUDGE
CLERK TO NOTIFY:
HON. WENDY B. VITTER,
PLAINTIFFS’ COUNSEL OF RECORD, and
CHADWICK COLLINGS, ccollings@millinglaw.com




                                            -2-
